Title: Enclosure: William C. C. Claiborne’s Address to the New Orleans City Council, 9 August 1813
From: Claiborne, William C. C.
To: New Orleans City Council


            Mr Recorder, & Gentlemen of the Council,
            Had my health permited, I should have availed myself of the Honor of your Invitation, and been present at the sessions of the council on saturday last. … The question as to the right of property to the batture in front of the suburb Ste mary is of very general concern. … that the Public right should be entertained maintained against the claims of Individuals, is not only interesting to the city but to the state, and the whole western Country;—to this and end therefore, any measure which the laws authorise, will not meet my best wishes, and zealous Co-operation. … a decision of the honorable the district court of Louisiana, in the suit brought by Mr Livingston against mr Dorgenoy late marshal of the district, Declares the removal of Mr Livingston from the Batture by order of Mr Jefferson late President of the united States, illegal and directs the Plaintiff to be restored to his possession,. I am sorry the defendant has declined appealing from this decision to the supreme Court of the united States, The slight High standing of the officer whose authority is denied; the importance of the stake, and of the principles involved, make is it desirable (for the satisfaction of all parties) I should that the case should have been carried before the highest Judicial Tribunal of this Nation. … I beleive however, there is no way of obtaining an appeal but trho’ thro’ the agency of mr Dorgenoy, and that the arrêté of the council which proposes an appeal in the name of the city Council & the Governor of the state will be in operation operative. Neither the one nor the other are parties to the suit, and it is understood to be an established Rule, that a party can alone take an appeal.—The operation of the Rule, in the present case, it is unfortunate, since mr Dorgenoy has in fact been only, an Agent, and his personal interest much less, than that of the public, involved in the issue. The title of mr Livingston is not embraced by the decision of the Honorable the district Court. These titles This title however has long been the subject of private & Public discution discussion. my opinions formed at an early heard period of this discution discussion were (as my duty enjoined) fully and freely expressed in my official Correspondance with the General Government, whilst I acted as Governor of the late Territory of Orleans.—From what I have seen, the Batture can only be considered a shoal of the mississippi, a part of the port of new Orleans, covered with water from four to five and six months in every year, and is the spot, where Boats and Barges Comming Coming from the Upper Country can lie and land with greatest convenience & safety. From what I have heard, exerts on my mind there exists no doubt in my mind, but the Batture at low-water, has from the foundations foundation of the city (with the extent, it had from time to time) been used as a Public Landing and common, where Boats were loadte loaded and unloaded and where the Inhabitans Inhabitants of New Orleans obtained Earth for building and for raising the streets and Court yards; and that
			 the French and Spanish Governors of Louisiana had invariably prevented the exercise of Individual ownership over the same, and removed all intruders. Should the batture be reclaimed,
			 from my own observation on the mississippi, and the information of much older settlers than myself I verily beleived, beleive it would change the Current of the River in front of the City, to the Great injury of the Port of new-Orleans, and the lower suburbs and Plantations.—Such have been, and such are still my impressions; Perhaps they are erroneous;
			 Contrary sentiments are intertained by others, and it is Contended that
			 the Batture is alluvion land susceptible of private ownership & the property of Mr Livingston. The laws must ultimatly decide, and to maintain the Public Right, we must alone resort to the means, which
			 these Permit.
            Considering the Batture as a part of the Bed of the mississippy, it is an object of enquiry What measures ought or can be taken by the state authorities, to prevent obstructions on that Great High way, the free use of which as well to the Inhabitants of this state, as of all the other states, is made one of the conditions upon which Louisiana was admitted into the American Union.—the subject has been submitted to the Consideration of the attoney attorney General, the constitutional adviser of the executive, and the result of his enquiries, shall be communicated to you.—as far as the laws and the Principles of the Government authorise my immediate
			 Agency, or give me a Controul over public functioneries, whose province it may be to enterfere, you may be assured of a Prompt and faithful discharge of duty.—But if upon examination the powers
			 of
			 the state authorities, should on the Present Occasion, be found incompetent, we must speedily & respectfully solicit the further enterference & support of the General Government. more More we cannot do,—to proceed further than the laws justify would furnish an example of evil tendency, & injure the best of causes.—
            New Orleans, augt 9th 1813.
          